DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-39 (Canceled)

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40, 41, 43-46, 48-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi (US 2021/0051724 A1)



Regarding Claim 40, 45, 50, 51, 52
Yi discloses User equipment, UE (Fig.9(UE)), comprising:

a memory storing instructions (Fig.9(130)); and
at least one processor (Fig.9(110)) configured to process the instructions (See [0137]) to:


receive, from an access network node (Fig.1(eNodeB)), first information (See Fig.7(702); [0087]; [Abstract]; receiving preamble response)  indicating whether the UE is allowed for transmission of user data in a message 3 (See [0088-0090];  UE is giving identity and with valid data to process response) and second information of a granted packet size for transmission of the user data in the message 3 (See [0087-0091];  received channel resource with maximum packet size for transmission), and


transmit the user data in the message 3 to the access network node (See  [0090]; transmit save data) in a case where the first information indicates that the transmission of the user data in the message 3 is allowed (See [0090]; transmit if UL grant is suitable with data to be transmitted and preamble response is valid) and a packet (See [0009]; [0014]; [0124]; BS indicates maximum packet size that can be transmitted) .


Regarding Claim 41, 46
Yi teaches all the features with respect to Claim 40 and Yi further teaches 
         wherein:
the first information is broadcast from the access network node (See [0123]; [0129]).



Regarding Claim 43, 48
Yi teaches all the features with respect to Claim 40, 45 and Yi further teaches 
wherein
the first information (See [Abstract]; [0087-0091]; receiving information including contention based channel configuration and traffic characteristic)  further 
            indicates whether the UE is allowed Control plane related
transmission (See [0090]; [0091];  UE is granted  resources to transmit such control data as buffer report including identifier).


Regarding Claim 44, 49
 Yi teaches all the features with respect to Claim 40, 45 and Yi further teaches 

transmission (See [0090]; [0091];  UE is granted  resources to transmit data).





Allowable Subject Matter
Claim 42 and claim 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646